DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/474471 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and are thus fully met by the claim of the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, the reference application recites a developing cartridge comprising (claim 1, preamble): a developing roller extending in a first direction, the developing roller being rotatable about a first axis extending in the first direction, the developing roller including a developing roller shaft extending in the first direction (claim 1, ¶ 2); a frame configured to accommodate developing agent therein, the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction, the developing roller being positioned closer to the one end portion than the another end portion in the second direction (claim 1, ¶ 3); a coupling rotatable about a second axis extending in the first direction, the coupling being positioned at a first side wall of the frame and having a recessed connection portion (claim 1, ¶ 5); a gear (detection gear) rotatably supported at a second side wall of the frame opposite to the first side wall of the frame in the first direction (claim 9, ¶ 2); a cover covering at least a portion of the first side wall of the frame, the cover including a coupling collar extending in the first direction, the coupling collar covering at least a portion of the coupling and having an opening configured to allow at least a portion of the coupling to be exposed (claim 1, last ¶); and an engagement protrusion extending in the first direction, the engagement protrusion being positioned closer to the developing roller shaft than the second axis in the second direction (claim 2).
Claims 2-17 are similarly met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-8, and 11-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tokuda (US 2007/0059018 A1).
Regarding claim 1, Tokuda discloses a developing cartridge (28) comprising: a developing roller (31) extending in a first direction, the developing roller (31) being rotatable about a first axis (at shaft 31a) extending in the first direction, the developing roller (31) including a developing roller shaft (31a) extending in the first direction (claim 1, ¶ 2); a frame (frame of developing cartridge 28; fig. 7) configured to accommodate developing agent therein, the frame including one end portion and another end portion separated from the one end portion in a second direction crossing the first direction (upper and lower ends of developing cartridge 28; fig. 8), the developing roller (31) being positioned closer to the one end portion than the another end portion in the second direction (developing roller 31 is closer to an upper end of developing cartridge 28; fig. 8); a coupling (87; fig. 7) rotatable about a second axis extending in the first direction (¶ [0075]), the coupling (87) being positioned at a first side wall of the frame and having a recessed connection portion (transmission gear 87 is positioned a first side wall of the frame of developing cartridge 28 and has a recessed connection portion at coupling section 87a; fig. 7); a gear (100) rotatably supported at a second side wall of the frame opposite to the first side wall of the frame in the first direction (developing gear 100 is supported at a second side wall of the frame of developing cartridge 28, opposite the first side wall; fig. 11); a cover (86) covering at least a portion of the first side wall of the frame (gear cover 86 covers at least a portion of the first side wall; fig. 4), the cover (86) including a coupling collar extending in the first direction, the coupling collar covering at least a portion of the coupling (87) and having an opening configured to allow at least a portion of the coupling to be exposed (a portion of gear cover 86 through which transmission gear 87 extends in a coupling collar which has an opening allowing a portion of transmission gear 87 to be exposed; fig. 4); and an engagement protrusion (148; fig. 17) extending in the first direction, the engagement protrusion (148) being positioned closer to the developing roller shaft (31a) than the second axis (of coupling 87) in the second direction (arm member 148 extends the first direction and a tip of arm member 148 is closer to developing roller shaft 31a than the axis of coupling 87; fig. 17).
Regarding claims 2, 3, and 6-8, Tokuda discloses wherein the engagement protrusion (148) is positioned at the first side wall of the frame (fig. 17); wherein the engagement protrusion (113) is positioned at the second side wall of the frame (contact point section 113 is positioned at the second side wall of the frame and is positioned closer to developing roller shaft 31a than the axis of coupling 87; fig. 11); wherein the opening is positioned at a distal end of the coupling collar in the first direction (an opening in gear cover 86 through which transmission gear 87 extends is at a distal end of the coupling collar; fig. 4); wherein the engagement protrusion (148) protrudes from the frame (arm member 148 protrudes from the frame of developing cartridge 28; fig. 17); wherein the coupling (87) includes a gear rotatable about the second axis extending in the first direction (transmission gear 87 is rotatable about the second axis), and wherein the cover (86) covers at least a portion of the gear (gear cover 86 covers at least a portion of transmission gear 87; fig. 4).
Regarding claims 11-15, Tokuda discloses wherein the engagement protrusion (148) is positioned between the developing roller shaft (31a) and the second axis in the second direction (at least a portion of arm member 148 is positioned between developing roller shaft 31a and the axis of transmission gear 87; fig. 17); wherein a first distance between the first axis (at shaft 31a) and the engagement protrusion (148) in the second direction is smaller than a second distance between the developing roller shaft (31a) and the second axis (of transmission gear 87) in the second direction (a distance between developing roller shaft 31a and arm member 148 is smaller than a distance between developing roller shaft 31a and the axis of transmission gear 87; fig. 17); wherein the engagement protrusion (148) protrudes from the first side wall in the first direction (arm member 148 protrudes from the first side wall in the first direction; fig. 17); wherein the engagement protrusion (113) protrudes from the second side wall in the first direction (contact point section 113 protrudes from the second side wall in the first direction; fig. 11); further comprising first and second engagement protrusions (148, 113) including the engagement protrusion, wherein the first engagement protrusion (148) protrudes from the first side wall (fig. 17) and the second engagement protrusion (113) protrudes from the second side wall (fig. 11).




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852